Case: 21-20269    Document: 00516475471        Page: 1    Date Filed: 09/19/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 19, 2022
                                No. 21-20269                            Lyle W. Cayce
                                                                             Clerk

   Dwight Russell; Johnnie Pierson; Joseph Ortuno;
   Maurice Wilson; Christopher Clack,

                                                         Plaintiffs—Appellees,

                                    versus

   Judge Hazel B. Jones; Nikita Harmon; Robert Johnson;
   Kelli Johnson; Randy Roll; DaSean Jones; Abigail
   Anastasio; Jason Luong; Greg Glass; Frank Aguilar;
   Chris Morton; Josh Hill; Hilary Unger; Amy Martin;
   Herb Ritchie; Ramona Franklin; Jesse McClure, III;
   George Powell; Brock Thomas; Colleen Gaido; Ana
   Martinez,

                                                         Movants—Appellants.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                           USDC No. 4:19-CV-226


   Before Stewart, Clement, and Elrod, Circuit Judges.
   Jennifer Walker Elrod, Circuit Judge:
         Plaintiffs have sued Harris County and its Sheriff to enjoin
   enforcement of Harris County’s allegedly unconstitutional felony-bail
   system. While doing so, plaintiffs served subpoenas duces tecum on county
Case: 21-20269      Document: 00516475471          Page: 2    Date Filed: 09/19/2022




                                    No. 21-20269


   district judges (Felony Judges)—the non-party movant-appellants here—
   seeking information about their roles in creating and enforcing Harris
   County’s bail schedule. The Felony Judges moved to quash on several
   grounds, including sovereign immunity, judicial immunity, Federal Rule of
   Civil Procedure 45’s undue-burden standard, and the “mental processes”
   rule. The district court denied the motion in part and granted it in part,
   denying sovereign immunity, judicial immunity, and the mental processes
   rule and allowing the bulk of the subpoenas to proceed. Because sovereign
   immunity bars these subpoenas and the mental processes rule might also
   apply, we REVERSE in part the district court’s order.
                                          I.
          Plaintiffs are individuals who have been held in Harris County jails af-
   ter being unable to post cash bond. The appellants, referred to by the parties
   as “Felony Judges,” are county district-court judges who handle felony cases
   and promulgate Harris County’s bail schedule. In their Second Amended
   Complaint, plaintiffs sued Harris County, its Sheriff, and the Felony Judges,
   arguing that the cash bail system violates the Due Process and Equal Protec-
   tion Clauses of the Fourteenth Amendment.
          About six months later, a panel of this court released its decision in a
   similar case, Daves v. Dallas County, 984 F.3d 381 (5th Cir. 2020), vacated en
   banc, 22 F.4th 522 (5th Cir. 2022). In Daves, the panel held that the plain-
   tiffs’ 42 U.S.C. § 1983 claims against county district-court judges in that case
   were barred by sovereign immunity. Id. at 400 (holding that the district-court
   judges receive sovereign immunity and “lack[ed] a sufficient connection to
   the enforcement of the felony bail schedules” to satisfy Ex parte Young). In
   the wake of that decision, the plaintiffs here voluntarily dismissed the Felony




                                          2
Case: 21-20269         Document: 00516475471              Page: 3       Date Filed: 09/19/2022




                                          No. 21-20269


   Judges from the lawsuit. 1 Instead of persisting against the Felony Judges as
   defendants, plaintiffs served them with third-party subpoenas under Federal
   Rule of Civil Procedure 45, seeking “information the judges possess about
   their role in, and the effect of their orders, policies, and practices on, the [bail]
   system.” This case is about those subpoenas.
           In total, the plaintiffs served three sets of subpoenas: two sets of doc-
   ument subpoenas and one set of deposition subpoenas. These amounted to
   27 requests for production on 17 Felony Judges and four deposition demands
   served on four others. In response, some of the Felony Judges moved to
   quash. Marshalling several arguments, they contended that the subpoenas
   were barred by (1) sovereign immunity, (2) judicial immunity and the mental-
   process privilege, and (3) Rule 45 for, among other reasons, being unduly
   burdensome and requesting information that is privileged, irrelevant, or oth-
   erwise obtainable by the remaining defendants.
           The district court granted in part and denied in part the motion to
   quash. Finding no decision “that sovereign immunity categorically bars
   seeking third-party fact discovery from state officials,” the district court de-
   termined that it could “carefully balance[] sovereignty interests and the bur-
   dens to government officials with the need for relevant fact discovery from



           1
              The panel’s decision was later vacated by the court’s decision en banc. 22 F.4th
   522 (2022) (en banc). Unlike the panel, the en banc court did not “resolve any Eleventh
   Amendment issues.” Id. at 532. Rather, it affirmed, for purposes of § 1983, that the district
   judges were acting for the state, not the county, when creating the bail schedule, and
   therefore that the county could not be liable on their behalf. Id. at 540–41. Next, it held
   that the plaintiffs lacked standing to sue the district judges for declaratory or injunctive
   relief. This was because the district judges only “promulgate”—and do not enforce—the
   bail schedules, which are not mandatory on the hearing officers who apply them. Id. at 542–
   44. For this reason, the en banc court held that plaintiffs’ injury derives only from the
   “Magistrate Judges’ ‘policy of routinely relying on the schedules.’” Id. at 543 (quoting the
   district court).




                                                3
Case: 21-20269        Document: 00516475471              Page: 4      Date Filed: 09/19/2022




                                         No. 21-20269


   third parties . . . [,] weigh[ing] the burdens and necessities of discovery under
   the framework set out in the Federal Rules of Civil Procedure.”
           The district court also largely denied judicial immunity and the mental
   processes rule. Distinguishing between judicial and nonjudicial acts, the
   court determined that the Felony Judges’ promulgation of the bail schedule
   was a nonjudicial act to which neither judicial immunity nor the mental pro-
   cesses rule applies. However, the district court precluded plaintiffs from ask-
   ing about how the judges decide any individual cases.
           Finally, the district court addressed the Felony Judges’ objection that
   the subpoenas are unduly burdensome under Rule 45. While the district
   court declined to remove or modify Requests for Production 19, 2 20, 3 25, 4




           2
              This request sought: “All documents relating to providing, assigning, or
   appointing lawyers to represent defendants who were released after arrest, who appear in
   court for a scheduled appearance without an attorney present, and in whose case the judge
   wants to address bail on that date.”
           3
             This request sought: “All documents reflecting the judges’ policies and practices
   relating to court-appointed counsel, including private counsel and the Public Defender’s
   Office.”
           4
            This request sought: “All documents relating to a pending or concluded
   proceeding against any of the Felony Judges before the Texas Commission on Judicial
   Ethics.”




                                               4
Case: 21-20269        Document: 00516475471             Page: 5      Date Filed: 09/19/2022




                                         No. 21-20269


   and 27, 5 it removed Requests for Production 21 6 and 22 7 for being insuffi-
   ciently related to the plaintiffs’ claims. Otherwise, the district court held that
   the subpoenas were not unduly burdensome, citing the documents’ rele-
   vance, the plaintiffs’ efforts to mitigate duplicative discovery, the infor-
   mation’s necessity, and the relatively small number of documents at issue.
                                              II.
           The district court had jurisdiction over this 42 U.S.C. § 1983 claim
   under 28 U.S.C. §§ 1331 and 1343. This court has appellate jurisdiction un-
   der 28 U.S.C. § 1291. P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc.,
   506 U.S. 139, 141 (1993); Mitchell v. Forsyth, 472 U.S. 511, 525–27 (1985).
           This court reviews the existence of sovereign immunity and judicial
   privilege de novo. Moore v. La. Bd. of Elementary & Secondary Educ., 743 F.3d
   959, 962 (5th Cir. 2014); Brewer v. Blackwell, 692 F.2d 387, 390–91 (5th Cir.
   1982). It reviews “the district court’s decision on a motion to quash for abuse
   of discretion.” Whole Woman’s Health v. Smith, 896 F.3d 362, 369 (5th Cir.
   2018). “The district court’s legal conclusions should be reviewed de novo,
   and its factual findings should not be disturbed unless they are clearly




           5
             This request sought: “Any and all litigation hold notices, document preservation
   notices and/or other communications, memorandums, or documents provided by a Felony
   Judge or their agents or representatives to any current or former personnel, employees,
   agents, officers, officials, or representatives regarding the need to suspend document
   destruction for the purposes of preserving evidence, including electronic documents and
   data, relating to the above-captioned lawsuit.”
           6
             This request sought: “All documents reflecting any campaign donations or gifts
   to you from any lawyer who has practiced in your courtroom.”
           7
             This request sought: “All documents reflecting every case in which you
   authorized an appointed lawyer or public defender to hire an investigator, social worker,
   and/or expert.”




                                               5
Case: 21-20269        Document: 00516475471             Page: 6      Date Filed: 09/19/2022




                                         No. 21-20269


   erroneous.” Marceaux v. Lafayette City-Par. Consol. Gov’t, 731 F.3d 488, 491
   (5th Cir. 2013).
                                              III.
           The Felony Judges first contend that sovereign immunity bars the
   subpoenas. We agree.
                                              A.
           The doctrine of state sovereign immunity recognizes the “residua[l]
   and inviolable sovereignty” retained by the states in the Constitution’s wake.
   Alden v. Maine, 527 U.S. 706, 715 (1999) (quoting The Federalist No. 39, at
   245 (James Madison)). This principle, partially embodied in the Eleventh
   Amendment, 8 is commonly distilled to the proposition that individuals may
   not sue a state—either in its own courts, courts of other states, or federal
   courts—without the state’s consent. For this reason, there are “only two
   circumstances in which an individual may sue a State”: when Congress abro-
   gates state sovereign immunity through the Fourteenth Amendment, or
   when the state itself consents to suit. College Sav. Bank v. Fla. Prepaid Post-
   secondary Educ. Expense Bd., 527 U.S. 666, 670 (1999). Absent one of these
   two conditions, sovereign immunity poses a total bar to “suit,” not just to
   liability. See P.R. Aqueduct & Sewer Auth., 506 U.S. at 146.
           With this in mind, we must determine whether sovereign immunity
   bars the third-party subpoenas served on the Felony Judges. We hold that it
   does.




           8
             Because the “Eleventh Amendment confirmed, rather than established,
   sovereign immunity as a constitutional principle; it follows that the scope of the States’
   immunity from suit is demarcated not by the text of the Amendment alone but by
   fundamental postulates implicit in the constitutional design.” Alden, 527 U.S. at 728–29.




                                               6
Case: 21-20269      Document: 00516475471            Page: 7    Date Filed: 09/19/2022




                                      No. 21-20269


          First, state sovereign immunity applies only to states and state
   officials, not to political subdivisions like counties and county officials.
   Hudson v. City of New Orleans, 174 F.3d 677, 681–82 (5th Cir. 1999). So, the
   Felony Judges must have been acting, for sovereign immunity purposes, as
   state officials. They were. This court has held that for purposes of sovereign
   immunity, county district-court judges are “undeniably elected state
   officials.” Clark v. Tarrant County, 798 F.2d 736, 744 (5th Cir. 1986). Our
   rule of orderliness binds us to this conclusion, and we agree—the Felony
   Judges are state officials here.
          Second, state sovereign immunity applies only to state officials in their
   official capacities. See City of Austin v. Paxton, 943 F.3d 993, 997 (5th Cir.
   2019) (“The Supreme Court has recognized that sovereign immunity also
   prohibits suits against state officials or agencies that are effectively suits
   against a state.”). So, the Felony Judges must have been served in their
   official, and not personal, capacities such that the subpoenas were really
   served against the state. On this point, the parties agree: plaintiffs concede
   that the Felony Judges were served in their official capacities, i.e., that the
   subpoenas run against not just the officeholders but the judges’ offices
   themselves. This being the case, the subpoenas were served effectively
   against the state—as required for the Felony Judges to receive the state’s
   sovereign immunity.
          Third, and relatedly, compliance with the subpoenas must operate
   against the state in a way that implicates state sovereign immunity. Because
   “an official-capacity suit is, in all respects other than name, to be treated as a
   suit against the entity,” sovereign immunity generally bars individual suits
   against state officials in their official capacities. Kentucky v. Graham, 473 U.S.
   159, 166 (1985). But the Felony Judges are third-parties to this litigation, not
   defendants. In plaintiffs’ view, this is the end of the matter. They contend
   that sovereign immunity only applies to “suits,” that third-party subpoenas



                                           7
Case: 21-20269       Document: 00516475471            Page: 8      Date Filed: 09/19/2022




                                       No. 21-20269


   are not such “suits” to which sovereign immunity attaches, and therefore
   that the subpoenas are not barred by sovereign immunity. In other words,
   sovereign immunity only applies to defendants, and because the Felony
   Judges are not defendants, the state is not either.
           To this point, both parties find support in the Supreme Court’s
   statement that “[t]he general rule is that a suit is against the sovereign if ‘the
   judgment sought would expend itself on the public treasury or domain, or
   interfere with the public administration.’” Dugan v. Rank, 372 U.S. 609, 620
   (1963) (quotation omitted). According to the Felony Judges, sovereign
   immunity applies to judicial proceedings, like third-party subpoenas, that
   trench on the fisc or interfere with the public administration. Plaintiffs
   respond that Dugan’s statement presupposes the existence of a “suit” and
   merely defines when such a “suit” is against the sovereign.
           We agree with the Felony Judges that sovereign immunity bars the
   subpoenas. True, states-as-defendants are the usual recipients of state
   sovereign immunity. But sovereign immunity respects a broader berth. As
   the Supreme Court stated in Ex parte Ayers, an early sovereign immunity
   case:
           The very object and purpose of the eleventh amendment were to
           prevent the indignity of subjecting a state to the coercive process of
           judicial tribunals at the instance of private parties. It was thought
           to be neither becoming nor convenient that the several states
           of the Union, invested with that large residuum of sovereignty
           which had not been delegated to the United States, should be
           summoned as defendants to answer to complaints of private
           persons, whether citizens of other states or aliens, or that the
           course of their public policy and the administration of their public
           affairs should be subject to and controlled by the mandates of judicial
           tribunals, without their consent, and in favor of individual
           interests.




                                             8
Case: 21-20269      Document: 00516475471           Page: 9     Date Filed: 09/19/2022




                                     No. 21-20269


   123 U.S. 443, 505 (1887) (emphasis added). As Ayers’ disjunctive “or”
   indicates, the indignity that sovereign immunity was designed to prevent may
   arise either when the state is a defendant or when its sovereign prerogatives
   are subjected to individuals through coercive judicial process.
          Other early cases describe sovereign immunity, and the interests it
   protects, in similar terms. In The Siren, an even earlier case, Justice Field
   wrote for the Court that “[states] cannot be subjected to legal proceedings at
   law or in equity without their consent; and whoever institutes such
   proceedings must bring his case within the authority of some act of
   Congress.” 74 U.S. (7 Wall.) 152, 154 (1868) (emphasis added) (citing United
   States v. Clarke, 33 U.S. (8 Pet.) 436, 444 (1834)); see also Stanley v. Schwalby,
   147 U.S. 508, 512 (1893) (quoting The Siren); Belknap v. Schild, 161 U.S. 10,
   16 (1896) (same). This rule, Justice Field wrote,
          rests upon reasons of public policy; the inconvenience and
          danger which would follow from any different rule. It is
          obvious that the public service would be hindered, and the
          public safety endangered, if the supreme authority could be
          subjected to suit at the instance of every citizen, and
          consequently controlled in the use and disposition of the means
          required for the proper administration of the government.
   The Siren, 74 U.S. (7 Wall.) at 154; see also, e.g., Belknap, 161 U.S. at 445
   (quoting The Siren).
          And modern cases echo these earlier ones. As Dugan puts it, “[t]he
   general rule is that a suit is against the sovereign if ‘the judgment sought
   would expend itself on the public treasury or domain, or interfere with the
   public administration,’ or if the effect of the judgment would be ‘to restrain
   the Government from acting, or to compel it to act.’” 372 U.S. at 620
   (citation omitted) (first quoting Land v. Dollar, 330 U.S. 731, 738 (1947); then
   quoting Larson v. Domestic & Foreign Com. Corp., 337 U.S. 682, 704 (1949)).




                                           9
Case: 21-20269     Document: 00516475471             Page: 10   Date Filed: 09/19/2022




                                      No. 21-20269


   Precisely because this is so, sovereign immunity “is to be determined not by
   the mere names of the titular parties but by the essential nature and effect of
   the proceeding, at it appears from the entire record.” In re New York, 256
   U.S. 490, 500 (1921).
          To be sure, plaintiffs are correct that these cases have involved
   judgments against states. But they are wrong to conclude that sovereign
   immunity protects against judgments alone. Just as sovereign immunity’s
   preference for substance over form means that it applies to state officials—
   and not just states—sovereign immunity also applies to state officials as third
   parties, not just as defendants.
          Furthermore, even putting aside the interests that sovereign
   immunity protects, sovereign immunity is an immunity from suit (including
   discovery), not just liability. Mitchell v. Forsyth, 472 U.S. 511, 526 (1985).
   Where sovereign immunity applies, it applies totally. Plaintiffs stop at the
   Rule 12(b)(1) stage and don’t get discovery. They don’t pass go. Indeed,
   plaintiffs originally sued the Felony Judges directly. But when this court held
   in Daves, 984 F.3d at 381, vacated en banc, 22 F.4th 522, that county district-
   court judges receive sovereign immunity and do not lose it under Ex parte
   Young, plaintiffs hit a roadblock. No longer able to seek discovery from the
   Felony Judges as defendants (or no longer willing to try), plaintiffs dismissed
   the Felony Judges and sought the documents by third-party subpoena
   instead.   Unfortunately, however, sovereign immunity is not so fickle.
   Plaintiffs may not obtain by third-party subpoena what they could not obtain
   from the Felony Judges as defendants.
          Returning to the interests that sovereign immunity protects, this is
   because both types of discovery have the same effect. Sovereign immunity
   “rests upon reasons of public policy.” The Siren, 74 U.S. (7 Wall.) at 154.
   Namely, it aims to “prevent the indignity of subjecting a state to the coercive




                                          10
Case: 21-20269     Document: 00516475471           Page: 11   Date Filed: 09/19/2022




                                    No. 21-20269


   process of judicial tribunals at the instance of private parties.” Ayers, 123
   U.S. at 505. These interests—the sovereign’s dignity and authority over its
   prerogatives—are no less interesting when a sovereign is served with a
   subpoena duces tecum instead of a complaint.
          This court has already said as much. In Louisiana v. Sparks, we held
   that federal sovereign-immunity barred a state-court third-party subpoena
   against a federal officer. 978 F.2d 226, 235–36 (5th Cir. 1992). In doing so,
   we noted that “myriad cases involving a § 1442(a) removal of a state
   subpoena proceeding against an unwilling federal officer have held that the
   sovereign immunity doctrine bars enforcement of the subpoena.” Id. at 235.
   “These courts have quashed state court subpoenas . . . on the ground that a
   court, state or federal, lacks jurisdiction to enforce a subpoena against an
   unwilling sovereign.” Id.
          Although Sparks involved a federal officer in state court and not—as
   here—state officers in federal court, its sovereign immunity analysis is
   equally applicable. Subpoenas duces tecum are a coercive judicial process.
   They issue under the court’s authority and are enforced by court order. By
   compelling a state to produce its papers, a subpoena duces tecum subjects a
   sovereign to the “coercive process of judicial tribunals at the instance of
   private parties.” Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 58 (1996)
   (quotation omitted). It “expend[s] . . . on the public treasury or domain” and
   “interfere[s] with the public administration.” Dugan, 372 U.S. at 620. And
   it allows states to be “controlled in the use and disposition of the means
   required for the proper administration of the government.” The Siren, 74
   U.S. (7 Wall.) at 154.
          In so doing, compelled compliance with a subpoena duces tecum violates
   the “inviolable sovereignty” retained by the states in the Constitution’s
   wake. Alden v. Maine, 527 U.S. at 715 (quoting The Federalist No. 39, at 245




                                         11
Case: 21-20269      Document: 00516475471             Page: 12      Date Filed: 09/19/2022




                                       No. 21-20269


   (James Madison)); Zoe Niesel, Terrible Touhy: Navigating Judicial Review of
   an Agency’s Response to Third-Party Subpoenas, 41 Cardozo L. Rev. 1499, 1512
   (2020) (“In the third-party subpoena case, the court’s coopting of
   government personnel to answer the subpoena or assemble requested
   documents would both interfere with the public domain, and compel the
   government to act.”). 9 When haled into court on pain of contempt and
   forced to produce its papers (and litigate about whether it has to), it is no
   succor to the sovereign that it is not named in the complaint.
                                             B.
           Other circuits have reached similar conclusions in analogous cases
   involving federal and tribal sovereign immunity. These decisions reinforce
   ours.
           First is federal sovereign immunity. As just mentioned, we have
   already applied federal sovereign immunity to third-party subpoenas against
   federal officers. Sparks, 978 F.2d at 235–36. Our sister circuits have as well,
   applying it to bar both state-court and federal-court subpoenas, respectively.
           As to the former, our sister circuits are in virtual unanimous
   agreement that federal sovereign immunity applies to third-party subpoenas.
   These cases, like Sparks, typically arise when subpoenas are directed to third-
   party agency officials. When these subpoenas come from state court, the
   agency officials will typically remove the subpoena proceedings to federal
   court under 28 U.S.C. § 1442. If the subpoenas come from federal court, the
   proceedings will obviously stay there.             Where state-court third-party



           9
            See also Sharon Lease Oil Co. v. F.E.R.C., 691 F. Supp. 381, 383 (D.D.C. 1988)
   (holding that sovereign immunity bars third-party subpoenas against federal officials
   because “the essential nature and effect of the subpoena will interfere with the public
   administration”).




                                             12
Case: 21-20269     Document: 00516475471           Page: 13   Date Filed: 09/19/2022




                                    No. 21-20269


   subpoena proceedings are removed to federal court, our sister circuits appear
   to agree that federal sovereign immunity both applies to the third-party
   subpoenas in the first instance and bars them in the second. E.g., Elko Cnty.
   Grand Jury v. Siminoe, 109 F.3d 554, 556 (9th Cir. 1997); Edwards v. U.S.
   Dep’t of Just., 43 F.3d 312, 317 (7th Cir. 1994); Boron Oil Co. v. Downie, 873
   F.2d 67, 68 (4th Cir. 1989).
          As an example, take the Fourth Circuit’s decision in Boron. In that
   case, plaintiffs to a civil-tort suit served an EPA employee with subpoenas,
   seeking to compel him to testify about an investigation he conducted for the
   EPA. 873 F.2d at 68. When the state court denied the EPA’s motion to
   quash, the EPA removed the subpoena proceedings to federal court. The
   district court found sovereign immunity “inapplicable because the
   government was not a party to the underlying action.” Id. at 70. But on
   appeal, the Fourth Circuit reversed. Relying on Dugan, the Fourth Circuit
   held that the subpoena “is inherently that of an action against the United
   States because such a proceeding ‘interfere[s] with the public
   administration’ and compels the federal agency to act in a manner different
   from that in which the agency would ordinarily choose to exercise its public
   function.” Id. at 71 (alteration in original) (quoting Dugan, 372 U.S. at 620);
   see also COMSAT Corp. v. Nat’l Sci. Found., 190 F.3d 269, 277 (4th Cir. 1999)
   (“[S]overeign immunity . . . gives rise to the Government’s power to refuse
   compliance with a subpoena.”). Boron is representative of our sister circuits’
   application of federal sovereign immunity to state-court subpoenas.
          Next, take the Second Circuit’s conclusion that federal sovereign
   immunity applies to federal-court subpoenas against federal agents. U.S. EPA
   v. General Elec. Co., 197 F.3d 592 (2d Cir. 1999), amended on reh’g on other
   grounds, 212 F.3d 689 (2d Cir. 2000). When General Electric served an EPA
   employee with a third-party subpoena, the district court granted the motion
   to quash, holding that sovereign immunity applied to the subpoena but was



                                         13
Case: 21-20269        Document: 00516475471              Page: 14       Date Filed: 09/19/2022




                                          No. 21-20269


   waived under the APA. Id. at 593. On appeal, the Second Circuit affirmed
   that sovereign immunity applied to the subpoena. The court stated that “[i]t
   is long settled law that, as an attribute of sovereign immunity, the United
   States and its agencies may not be subject to judicial proceedings unless there
   has been an express waiver of that immunity.” Id. at 597. Thus, after
   defining a judicial proceeding against the sovereign as one that “restrain[s]
   the Government from acting[] or . . . compel[s] it to act,” the Second Circuit
   held that sovereign immunity barred the subpoenas absent consent or waiver.
   Id. (quoting Dugan, 372 U.S. at 620). 10
           This conclusion is more controversial; our sister circuits begin to
   disagree about the application of federal sovereign immunity to third-party
   subpoena proceedings in federal court. 11 But—crucially—the disagreement is



           10
              The court later determined that sovereign immunity was waived by the APA.
   197 F.3d at 599.
           11
              For example, the Ninth Circuit has said that federal sovereign immunity is
   inapplicable in federal-court third-party subpoena proceedings. Exxon Shipping Co. v. U.S.
   Dep’t of Interior, 34 F.3d 774 (9th Cir. 1994). In that case, the Ninth Circuit distinguished
   Boron by emphasizing that Boron involved the power of a state court to compel compliance
   with subpoenas issued to federal employees: “The limitations on a state court’s subpoena
   and contempt powers stem from the sovereign immunity of the United States and from the
   Supremacy Clause. Such limitations do not apply when a federal court exercises its
   subpoena power against federal officials.” Id. at 778 (quoting In re Recalcitrant Witness
   Boeh, 25 F.3d 761, 770 (9th Cir. 1994) (Norris, J., dissenting)). The court also concluded
   that applying sovereign immunity would “raise serious separation of power questions”
   about subjecting control of evidence to the executive branch, in addition to violating “the
   fundamental principle that ‘the public . . . has a right to every man’s evidence.’” Id. at
   778–79 (omission in original) (quotation omitted).
           Exxon, however, overreads Boron’s reliance on the Supremacy Clause. In Boron,
   the Fourth Circuit stated only that “federal supremacy reinforces the protection of
   sovereign immunity.” Boron, 873 F.2d at 71 (emphasis added). In any event, the Ninth
   Circuit does not dispute that subpoenas are the type of proceedings to which sovereign
   immunity applies, it contests only the application of federal sovereign immunity in federal




                                                14
Case: 21-20269        Document: 00516475471              Page: 15       Date Filed: 09/19/2022




                                          No. 21-20269


   not about whether sovereign immunity applies to subpoenas at all, but rather
   whether sovereign immunity applies to subpoenas in federal court. Put
   differently, our sister circuits agree that where a sovereign is otherwise
   entitled to immunity, that immunity extends to third-party subpoenas.
            Second is tribal sovereign immunity, which another two of our sister
   circuits have applied to bar third-party subpoenas. In Alltel Communications,
   LLC v. DeJordy, the Eighth Circuit held that a third-party subpoena was a
   “suit” within the protection of tribal immunity. 675 F.3d 1100, 1105 (8th Cir.
   2012).     In the court’s words, the third-party subpoenas “command a
   government unit to appear in federal court and obey whatever judicial


   court. See Elko Cnty. Grand Jury, 109 F.3d at 556 (applying federal sovereign immunity to
   state-court subpoenas).
            In addition, though not relevant in this case, several other derivative doctrinal
   diversions follow from disagreement about the application of federal sovereign immunity
   in federal court. Because the APA waives sovereign immunity in federal court under
   certain conditions, 5 U.S.C. § 702, our sister circuits disagree—depending in part on
   whether federal sovereign immunity applies at all to these federal-court subpoena
   proceedings—about whether federal-court third-party subpoenas served on federal agents
   should be reviewed for arbitrary and capricious agency action under the APA or under the
   normal Rule 45 undue-burden standard. Compare COMSAT, 190 F.3d at 277 (holding that
   the APA waives federal sovereign immunity and analyzing the agency’s refusal to comply
   with a subpoena under arbitrary and capricious review), with Exxon Shipping Co., 34 F.3d
   (holding that sovereign immunity does not apply to the state-court subpoenas and directing
   the district court to analyze the agency’s refusal to comply under the Federal Rules of Civil
   Procedure, including Rule 45’s undue-burden standard). Because the Felony Judges are
   not federal agents, these derivative disagreements are irrelevant here. Nonetheless, “for a
   cogent discussion criticizing the reliance of federal courts on the sovereign immunity
   doctrine in refusing to enforce state subpoenas, see Note, Gregory S. Coleman, Touhy and
   the Housekeeping Privilege: Dead But Not Buried?, 70 Tex. L. Rev. 685 (1992).” Sparks, 978
   F.2d at 235 n.16. For a cogent discussion on the jurisdictional and horizontal separation-
   of-powers implications of congressional subpoenas in interbranch disputes, see Reid
   Coleman, Separation-of-Powers Faux Pas: The McGahn Litigation and Congress’s Efforts to
   Use the Courts to Resolve Interbranch Information Disputes, U. Chi. L. Rev. Online,
   https://lawreviewblog.uchicago.edu/2020/07/10/interbranch-disputes-coleman/ (July
   10, 2020).




                                                15
Case: 21-20269      Document: 00516475471             Page: 16      Date Filed: 09/19/2022




                                       No. 21-20269


   discovery commands may be forthcoming.                  The potential for severe
   interference with government functions is apparent.” Id. at 1103. In doing
   so, the court declined to follow a prior precedent denying state sovereign
   immunity for third-party subpoenas in federal court. Id. at 1104. 12 But it also
   declined to predict how the Supreme Court might rule in such a case, “given
   the public policy underlying sovereign immunity summarized in the above-
   quoted portion of the opinion in Larson.” Id. at 1104–05. Based on Boron’s
   reasoning, the court opined that in such a case “the [Supreme] Court might
   well conclude that the Eleventh Amendment applies, or it might apply a
   broader form of state sovereign immunity as a matter of comity, which would
   likewise apply to claims of tribal immunity.” Id. at 1105.
          And the Tenth Circuit has reached the same result. Bonnet v. Harvest
   (U.S.) Holdings, Inc., 741 F.3d 1155 (10th Cir. 2014). In Bonnet, the Tenth
   Circuit stated that “interpreting the term ‘suit’ broadly comports with the
   core notion of sovereign immunity that in the absence of governmental
   consent, the courts lack jurisdiction to ‘restrain the government from acting,
   or to compel it to act.’” Id. at 1159 (alteration omitted) (quoting United States
   v. Murdock Mach. & Eng’g Co. of Utah, 81 F.3d 922 (10th Cir. 1996) (quoting
   Larson, 337 U.S. at 704)).       Following Tenth Circuit precedent, the court
   reasoned that “tribes are immune from ‘suit’ . . . , ‘suit’ includes ‘judicial
   process’ . . . , and a subpoena duces tecum is a form of judicial process.” Id.
   at 1160. “The logical conclusion . . . is that a subpoena duces tecum served
   directly on the Tribe, regardless of whether it is a party to the underlying legal
   action, is a ‘suit’ against the Tribe, triggering tribal sovereign immunity.” Id.


          12
             This prior precedent is In re Missouri Department of Natural Resources, which
   stated curtly that “[t]here is simply no authority for the position that the Eleventh
   Amendment shields government entities from discovery in federal court.” 105 F.3d 434,
   436 (8th Cir. 1997). The Eighth Circuit’s later decision and discussion in Alltel casts
   considerable doubt on this claim.




                                             16
Case: 21-20269       Document: 00516475471              Page: 17       Date Filed: 09/19/2022




                                         No. 21-20269


   And the court denied that its holding would make tribal sovereign immunity
   more capacious than state sovereign immunity: “[A]pplying tribal immunity
   to bar the instant subpoena does not require holding the Tribe is entitled to
   any broader immunity than the States” because “under our binding
   precedent . . . the Eleventh Amendment may well shield a state agency from
   discovery in federal court.” Id. at 1161. 13
           This is not to say that state sovereign immunity is in every respect
   identical to federal or tribal immunity. But where these immunities apply,
   each provides the same “common-law immunity from suit traditionally
   enjoyed by sovereign powers.” Santa Clara Pueblo v. Martinez, 436 U.S. 49,
   58 (1978). Relying in part on a circuit precedent applying federal sovereign
   immunity to third-party subpoenas, Sparks, 978 F.2d at 235–36, we have
   concluded that state sovereign immunity similarly bars the third-party
   subpoenas here. Our sister circuits’ decisions applying both federal and tribal
   immunity to third-party subpoenas further reinforce our conclusion that state
   sovereign immunity is no less effective.
                                               C.
           History does not disturb our conclusion. Plaintiffs and their amicus
   marshal a variety of cases at common law and the Founding era in an attempt
   to show that sovereign immunity does not apply to third-party subpoenas.
   But as the Felony Judges note, these cases fail to show that subpoenas
   commonly issued over the objection of a public official entitled to sovereign
   immunity. See, e.g., Pearson v. Fletcher (1800) 170 Eng. Rep. 748 (KB)
   (ordering compliance with a subpoena over, apparently, only the defendant’s


           13
              Though it did not decide this issue, the court opined that Ex parte Young might
   permit third-party subpoenas against agency officials. Id. at 1162 n.1 (citing 209 U.S. 123
   (1908)). The parties do not discuss this theory, although the plaintiffs note the Tenth
   Circuit’s suggestion.




                                               17
Case: 21-20269        Document: 00516475471              Page: 18       Date Filed: 09/19/2022




                                          No. 21-20269


   objection and not discussing sovereign immunity); Harris v. Whitcomb, 70
   Mass. (4 Gray) 433, 435 (1855) (ordering a new trial, stating that the best
   evidence rule required a subpoena duces tecum for the originals of the relevant
   documents (from individuals who would not obviously be entitled to
   sovereign immunity), and not discussing sovereign immunity). 14
           One exception—and plaintiffs’ best shot—is United States v. Burr, in
   which Aaron Burr, being prosecuted for treason, moved for a subpoena duces
   tecum ordering President Jefferson to produce his correspondence with a
   certain James Wilkinson. 15 25 F. Cas. 30, 32, 34 (C.C.D. Va. 1807) (No.
   14,692D). In permitting the subpoena to issue, Chief Justice Marshall
   remarked that “if . . . it has ever been decided that a subpoena cannot issue
   to the president, that decision is unknown to this court.” Id. at 34.
           Burr does provide some evidence for plaintiffs’ position, but not
   enough to tip the scales. The precise question in Burr was whether the
   president was entitled to an exception from the Sixth Amendment’s
   guarantee of “compulsory process for obtaining witnesses in his favor.” U.S.
   Const. amend. VI; Burr, 25 F. Cas. at 34. In saying “no,” Chief Justice
   Marshall concluded that “[i]n the provisions of the constitution, and of the
   statute, which give to the accused a right to the compulsory process of the


           14
              Furthermore, keeping in mind that “drive-by jurisdictional rulings” are not
   generally precedential, Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 91 (1998), nor
   are they generally historically probative.
           15
              At one point in the negotiations, the parties seemed close to a compromise.
   George Hay, counsel for the United States, vowed that he would, if it were possible,
   “obtain the papers which were wanted; and not only those, but every paper which might
   be necessary to the elucidation of the case.” 25 F. Cas. at 31. After further conversation,
   John Wickham, counsel for Aaron Burr, agreed to receive only copies of certain naval
   papers but demanded the original version of Wilkinson’s letter. Id. In response, Mr. Hay
   said the following about the requests from Aaron Burr, “sir, I retract everything that I have
   promised; let gentlemen, sir, take their own course.” Id.




                                                18
Case: 21-20269     Document: 00516475471             Page: 19   Date Filed: 09/19/2022




                                      No. 21-20269


   court, there is no exception whatever.” 25 F. Cas. at 34. In contrast to Burr,
   this is a civil, not criminal, case. And the compulsory process right is
   irrelevant here. Because Burr arose in a different context and answered a
   question not asked in this case, it does not tip the balance when weighed
   against the nature of sovereign immunity as interpreted by the Supreme
   Court and applied by this circuit and others in analogous contexts.
                                  *        *         *
          For these reasons, we REVERSE in part and AFFIRM in part the
   district court’s order.




                                           19